Exhibit 99.1 RECOVERY ENERGY COMPANY INC. ESTIMATED RESERVES AND FUTURE NET REVENUE PROVED RESERVES AS OF DECEMBER 31, 2010 SEC PRICING SCENARIO RALPH E. DAVIS ASSOCIATES, INC. HOUSTON, TEXAS TABLE OF CONTENTS RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RECOVERY ENERGY COMPANY, INC. TABLE OF CONTENTS Engineering Letter SEC Reserves Definitions Attachment A Table 1 - One-line Summary - Total Reserves Table 2 - Oil Reserve Reconciliation between September 30, 2010 and December 31, 2010 Table 3 - Gas Reserve Reconciliation between September 30, 2010 and December 31, 2010 Table 4 - Financial Reconciliation between September 30, 2010 and December 31, 2010 Attachment B Economic Details and Plots for the Present Value cash flow (discounted @ 10%) Texas Registered Firm F-1529 ENGINEERING LETTER RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 February 24, 2011 Recovery Energy Company, Inc. 1515 Wynkoop Street Suit 200 Denver, Colorado 80202 Attn: Mr. Jeffrey A. Beunier Chief Financial Officer Re: Estimated Reserves and Future Net Revenue As of December 31, 2ricing Scenario Gentlemen: Ralph E. Davis Associates, Inc. (Davis) of Houston, Texas has prepared a reserve estimate and appraisal of the oil and natural gas reserves on specific leaseholdsin which Recovery Energy Company, Inc., (REINC) own interests. We have prepared estimates of the reserves, future production and income attributable to the subject interests with an effective date of December 31, 2010. The reserves associated with this review have been classified in accordance with the definitions of the Securities and Exchange Commission as found in Part 210—From and Content of and Requirements of Financial Statements, Securities Act of 1933, Securities Exchange Act of 1934, Public Utility Holding Company Act of 1935, Investment Company Act of 1040, Investment Advisers Act of 1940, and Energy Policy and Conservation Act of 1975, under rules of General Application § 210.4-10 Financial accounting and reporting for oil and gas producing activities pursuant to the Federal securities laws and the Energy Policy and Conservation Act of 1975. A summation of these definitions is included as a portion of this letter. The proved reserves associated with these estimates have been classified in accordance with the definition of the Securities and Exchange Commission as found in Rule 4-10(a) of regulation S-X of the Securities Exchange Act of 1934 with the update 17 CFR part 210 and 211. 1717 St. James Place, Suite 460 Houston, Texas 77056 Office 713-622-8955 Fax 713-626-3664 www.ralphedavis.com Worldwide Energy Consultants Since 1924 RALPH E. DAVIS ASSOCIATES. INC. The estimated future net revenue and discounted present value associated with these reserves as of December 31, 2010 utilizing a pricing scenario provided by REINC. Costs of operations were provided by REINC, the operator of the properties, on a well by well basis. These costs were reviewed by Davis and are considered to be reasonable. Capital costs were also provided by REINC. These costs were compared to actual costs of recently drilled wells taking into account depth drilled. The capital costs included in this report are also considered to be reasonable. In certain cases changes to costs of operations and/or capital costs were revised by Davis based on more current information. The present value presented herein is for your information and should not be construed as an estimate of the fair market value of the properties. DATA SOURCE Basic well and field data used in the preparation of this report were furnished by REINC or were obtained from commercial sources. Records as they pertain to factual matters such as acreage controlled the number and depths of wells, reservoir pressure and production history, the existence of contractual obligation to other and similar matters were accepted to be accurate as presented and not verified by Davis. Additionally, the analyses of these properties used not only the basic data on the subject wells but also data from analogous properties as provided. Well logs, ownership interest, revenue received from the sale of products and operating costs were furnished by REINC. No physical inspection of the properties was made nor any well tests conducted and well accepted to be accurate as presented without being verified by Davis. OWNERSHIP Ownership interests in the subject properties have been furnished by REINC and accepted by Davis as accurate without independent verification. RESERVE ESTIMATES The estimate of reserves included in this report is based primarily upon production history or analogy with well in the area producing from the some or similar formations. In additional to individual well production history, geological and well test information , when available, were utilized in the evaluation. Attachment B contains the individual reserves, forecasted production rates, and economic estimations, for each well or well groupings. The accuracy of reserve estimates is dependent upon the quality of available data and upon the independent geological and engineering interpretation of that data. Reserve estimates presented in this report are calculated using acceptable methods and procedures and are believed to be reasonable; however, future reservoir performance may justify revision of these estimates. A one-line summary of reserves and cash flow analyses by reserve category for individual wells or well groupings are shown in Table 1. Page 2 / 6 Ralph E. Davis Associates, Inc. Registered Texas Engineering F-1529 RALPH E. DAVIS ASSOCIATES. INC. Page3 / 6 Ralph E. Davis Associates, Inc. Registered Texas Engineering F-1529 RALPH E. DAVIS ASSOCIATES. INC. Proved undeveloped reserve estimates were based on a volumetric method using an estimated recovery factor based on estimated ultimate recovery of the nearby producing well. Much of the reserves estimated were produced from the Lower Cretaceous Series, Dakota Group, Muddy (J) sandstone Formation Based on a cursory evaluation at the REINC well logs, the reservoirs in the J sandstone has a rapid lateral straigraphic variation in the State Line, West Albin (Palm), Albin, Wilke, Tracy and Lukassen fields and the Vrtatko area. As such, estimating predictable original oil in place and drainage areas is uncrtain without a geologic understanding of the local geologic environment of deposition and intra-well communication, and accurately prediction offset net sand and oil pay. It is strongly recommended that reservoir characterization by both geologic and reservoir engineering disciplines be attempted to understand and predict successful offset locations in the Muddy (J) Sandstone Formation. Without a better technical understanding of this highly variable formation, continued unsuccessful proved undeveloped development drilling may actually indicate that proved undeveloped locations have greater uncertainty of 10 percent and need to be reclassifiedas probable or possible reserves. PRODUCING RATES Several wells in the State Line field and in the West Albin fields have steep oil rate declined with increased water rates.Some wells in the West Albin field have decreased oil and water over time, which suggests either decrease in the lifting capacity of the pumping units or the reservoir, has a dominant depletion drive mechanism. Reservoirs with a depletion drive mechanism can be good candidates for water flooding. PRICING PROVISIONS The unit price used throughout this report for crude oil and gas were provided by the REINC as follows: Crude oil YEAR Price 2010 and hereafter $72.15/STB Natural Gas Year Price 2010 and hereafter Varies by lease (See Table 1) OTHER FACTORS Shrinkage - No gas shrinkage was applied in this report is a combination of gas plant processing shrinkage, fuel and loss Because of lack of lack of data, no natural gas liquids were estimated in this report. Page4 / 6 Ralph E. Davis Associates, Inc. Registered Texas Engineering F-1529 RALPH E. DAVIS ASSOCIATES. INC. FUTURE NET INCOME Future net income is based upon is gross income from future production, less direct operating expenses and taxes (production, severance, ad valorem or other).Estimated future capital for development and work over costs were also deducted from gross income at the time it will be expended. No allowance was made for depletion, depreciation, income taxes or administrative expense. Direct lease operating expense includes direct cost of operations of each lease or an estimated value for future operations based upon analogous properties. Lease operating expense and/or capital costs for drilling and /or major work over expense were not escalated throughout the remaining producing life of the properties. Neither the cost to abandon properties nor the salvage value of equipment was considered in this report. Future net income has been discounted for present worth at values ranging from 0to 100 percent using continuous discounting. In this report the future net income is discounted at a primary rate of ten (10.0) percent .A financial reconciliation is presented in Attachment C. GENERAL REINC has provided access to all of its accounts, records, geological engineering data, reports and other information as required for this investigation. The ownership interests, product classifications relating to prices and other factual data were accepted as furnished without verification. No consideration was given in this report to either gas contract disputes including take or pay demands or gas sales imbalances. No consideration was given in this report to potential environmental liabilities which may exist, nor were any costs included for potential liablility to restore and clean up damages, if any caused by past operating practices. If investment or business decisions are to be made in reliance on these estimates by anyone other than our client ,such person with the approval of our client is invited to arrange a visit so that he can evaluate the assumptions made and the completeness and extent ot the data available on which the estimates are made. ATTACHMENTS Attachment A contains four summary tables; the one line summary (table1), the proved reserve oil reserve reconciliation (table2) between periods September 30, 2010 and December 31, 2010 the gas reserve reconciliation (table2) between periods September 30, 2010 and December 30, 2010. Page5 / 6 Ralph E. Davis Associates, Inc. Registered Texas Engineering F-1529 RALPH E. DAVIS ASSOCIATES. INC. Production plots and cash flow analyses for the proved developed producing properties are included in this report as Attachment B. In Attachment B, the individual well production plots contain production decline Results Box. In this Box, for the proved Developed producing (Pdp) cases, the reported Economic Ultimate Recovery (EUR) and REM is not reported accurately which is caused by the ARIES software reporting process. CONSENT AND DISCLAIMERS This report has been prepared for the exclusive use of Recovery Energy Company, Inc. and shall not be reproduced, distributed or made available to any other company without the written consent of Ralph E. Davis associates, Inc. Such consent will not be unreasonably withheld if the report is utilized in its entirety Neither Ralph E. Davis Associates, Inc. nor any of its employees have any interest in REINC or any other related company or the properties reported on herein. The employement of and the compensation paid to Davis to prepare this study are not contingent on our estimate and valuation of reserve. We appreciate the opportunity to be of service to you in the matter of this report and will be glad to address any questions or inquiries you may have. Very truly yours, RALPHA E. DAVIS ASSOCIATES, INC. RALPH E.DAVIS ASSOCIATES, INC. Allen C. Barron, P.E. President Page6 / 6 Ralph E. Davis Associates, Inc. Registered Texas Engineering F-1529 SEC RESERVES DEFINITIONS RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 SECURITIES AND EXCHANGE COMMISSION DEFINITIONS OF RESERVES The following information is taken from the United States Securities and Exchange Commission: PART 210—FORM AND CONTENT OF AND REQUIREMENTS FOR FINANCIAL STATEMENTS, SECURITIES ACT OF 1933, SECURITIES EXCHANGE ACT OF 1934, PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, INVESTMENT COMPANY ACT OF 1940, INVESTMENT ADVISERS ACT OF 1940, AND ENERGY POLICY AND CONSERVATION ACT OF 1975 Rules of General Application § 210.4-10 Financial accounting and reporting for oil and gas producing activities pursuant to the Federal securities laws and the Energy Policy and Conservation Act of 1975. Reserves Reserves are estimated remaining quantities of oil and gas and related substances anticipated to be economically producible, as of a given date, by application of development projects to known accumulations. In addition, there must exist, or there must be a reasonable expectation that there will exist, the legal right to produce or a revenue interest in the production, installed means of delivering oil and gas or related substances to market, and all permits and financing required to implement the project. Reserves should not be assigned to adjacent reservoirs isolated by major, potentially sealing, faults until those reservoirs are penetrated and evaluated as economically producible. Reserves should not be assigned to areas that are clearly separated from a known accumulation by a non-productive reservoir (i.e., absence of reservoir, structurally low reservoir, or negative test results). Such areas may contain prospective resources (i.e., potentially recoverable resources from undiscovered accumulations). Proved Oil and Gas Reserves Proved oil and gas reserves are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. (i) The area of the reservoir considered as proved includes: (A) The area identified by drilling and limited by fluid contacts, if any, and (B) Adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible oil or gas on the basis of available geoscience and engineering data. (ii) In the absence of data on fluid contacts, proved quantities in a reservoir are limited by the lowest known hydrocarbons (LKH) as seen in a well penetration unless geoscience, engineering, or performance data and reliable technology establishes a lower contact with reasonable certainty. (iii) Where direct observation from well penetrations has defined a highest known oil (HKO) elevation and the potential exists for an associated gas cap, proved oil reserves may be assigned in the structurally higher portions of the reservoir only if geoscience, engineering, or performance data and reliable technology establish the higher contact with reasonable certainty. (iv) Reserves which can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when: (A) Successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based; and RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Securities and Exchange Commission Page 2 § 210.4-10 Definitions (of Reserves) Modified, Effective 2009 for Filings of 12/31/2009 and Thereafter (B) The project has been approved for development by all necessary parties and entities, including governmental entities. (v) Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined. The price shall be the average price during the 12-month period prior to the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. Reasonable certainty. If deterministic methods are used, reasonable certainty means a high degree of confidence that the quantities will be recovered. If probabilistic methods are used, there should be at least a 90% probability that the quantities actually recovered will equal or exceed the estimate. A high degree of confidence exists if the quantity is much more likely to be achieved than not, and, as changes due to increased availability of geoscience (geological, geophysical, and geochemical), engineering, and economic data are made to estimated ultimate recovery (EUR) with time, reasonably certain EUR is much more likely to increase or remain constant than to decrease. Reliable technology. Reliable technology is a grouping of one or more technologies (including computational methods) that has been field tested and has been demonstrated to provide reasonably certain results with consistency and repeatability in the formation being evaluated or in an analogous formation. Probable Reserves Probable reserves are those additional reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are as likely as not to be recovered. (i) When deterministic methods are used, it is as likely as not that actual remaining quantities recovered will exceed the sum of estimated proved plus probable reserves. When probabilistic methods are used, there should be at least a 50% probability that the actual quantities recovered will equal or exceed the proved plus probable reserves estimates. (ii) Probable reserves may be assigned to areas of a reservoir adjacent to proved reserves where data control or interpretations of available data are less certain, even if the interpreted reservoir continuity of structure or productivity does not meet the reasonable certainty criterion. Probable reserves may be assigned to areas that are structurally higher than the proved area if these areas are in communication with the proved reservoir. (iii) Probable reserves estimates also include potential incremental quantities associated with a greater percentage recovery of the hydrocarbons in place than assumed for proved reserves. Possible Reserves Possible reserves are those additional reserves that are less certain to be recovered than probable reserves. (i) When deterministic methods are used, the total quantities ultimately recovered from a project have a low probability of exceeding proved plus probable plus possible reserves. When probabilistic methods are used, there should be at least a 10% probability that the total quantities ultimately recovered will equal or exceed the proved plus probable plus possible reserves estimates. (ii) Possible reserves may be assigned to areas of a reservoir adjacent to probable reserves where data control and interpretations of available data are progressively less certain. Frequently, this will be in areas where geoscience and engineering data are unable to define clearly the area and vertical limits of commercial production from the reservoir by a defined project. (iii) Possible reserves also include incremental quantities associated with a greater percentage recovery of the hydrocarbons in place than the recovery quantities assumed for probable reserves. (iv) The proved plus probable and proved plus probable plus possible reserves estimates must be based on reasonable alternative technical and commercial interpretations within the reservoir or subject project that are clearly documented, including comparisons to results in successful similar projects. (v) Possible reserves may be assigned where geoscience and engineering data identify directly adjacent portions of a reservoir within the same accumulation that may be separated from proved areas by faults with displacement less than RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Securities and Exchange Commission Page 3 § 210.4-10 Definitions (of Reserves) Modified, Effective 2009 for Filings of 12/31/2009 and Thereafter formation thickness or other geological discontinuities and that have not been penetrated by a wellbore, and the registrant believes that such adjacent portions are in communication with the known (proved) reservoir. Possible reserves may be assigned to areas that are structurally higher or lower than the proved area if these areas are in communication with the proved reservoir. (vi) Pursuant to paragraph (a)(22)(iii) of this section, where direct observation has defined a highest known oil (HKO) elevation and the potential exists for an associated gas cap, proved oil reserves should be assigned in the structurally higher portions of the reservoir above the HKO only if the higher contact can be established with reasonable certainty through reliable technology. Portions of the reservoir that do not meet this reasonable certainty criterion may be assigned as probable and possible oil or gas based on reservoir fluid properties and pressure gradient interpretations. Developed Oil and Gas Reserves Developed oil and gas reserves are reserves of any category that can be expected to be recovered: (i) Through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well; and (ii) Through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well. Undeveloped Oil and Gas Reserves Undeveloped oil and gas reserves are reserves of any category that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. (i) Reserves on undrilled acreage shall be limited to those directly offsetting development spacing areas that are reasonably certain of production when drilled, unless evidence using reliable technology exists that establishes reasonable certainty of economic producibility at greater distances. (ii) Undrilled locations can be classified as having undeveloped reserves only if a development plan has been adopted indicating that they are scheduled to be drilled within five years, unless the specific circumstances, justify a longer time. (iii) Under no circumstances shall estimates for undeveloped reserves be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual projects in the same reservoir or an analogous reservoir, as defined in paragraph (a)(2) of this section, or by other evidence using reliable technology establishing reasonable certainty. Additional Definitions: Deterministic Estimate The method of estimating reserves or resources is called deterministic when a single value for each parameter (from the geoscience, engineering, or economic data) in the reserves calculation is used in the reserves estimation procedure. Probabilistic Estimate The method of estimation of reserves or resources is called probabilistic when the full range of values that could reasonably occur for each unknown parameter (from the geoscience and engineering data) is used to generate a full range of possible outcomes and their associated probabilities of occurrence. Reasonable Certainty If deterministic methods are used, reasonable certainty means a high degree of confidence that the quantities will be recovered. If probabilistic methods are used, there should be at least a 90% probability that the quantities actually recovered will equal or exceed the estimate. A high degree of confidence exists if the quantity is much more likely to be achieved than not, and, as changes due to increased availability of geoscience (geological, geophysical, and geochemical), engineering, and economic data are made to estimated ultimate recovery (EUR) with time, reasonably certain EUR is much more likely to increase or remain constant than to decrease. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 ATTACHMENT A RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Attachment A RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 CIMYOTTE #6-21 DATE : 02/16/2011 FIELD: TRAPPER TIME : 16:26:28 COUNTY: ADAMS STATE: CO DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 COGGINS 1-34 DATE : 02/16/2011 FIELD: CALEDONIA TIME : 16:26:41 COUNTY: ELBERT STATE: CO DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 HOLGERSON 33A-33 DATE : 02/16/2011 FIELD: UNNAMED TIME : 16:26:45 COUNTY: LARAMIE STATE: WY DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 LEO PEIPER #1&3 DATE : 02/16/2011 FIELD: RED CLOUD TIME : 16:26:54 COUNTY: WASHINGTON STATE: CO DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 LUKASSEN 14-34 DATE : 02/16/2011 FIELD: CABLE TIME : 16:27:06 COUNTY: KIMBALL STATE: NE DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL ENDMO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Malm 42-34 DATE : 02/16/2011 FIELD: State Line TIME : 16:27:26 COUNTY: Laramie STATE: WY DBS : DEMO OPERATOR: SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 -0.033 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 OLIVERIUS 41-33 DATE :02/16/2011 FIELD: UNNAMED TIME :16:27:41 COUNTY: LARAMIE STATE: WY DBS :DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS :RED_JAN11 1PDP SCENARIO :RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 OLIVERIUS 42-33 DATE : 02/16/2011 FIELD: State Line TIME : 16:27:58 COUNTY: LARAMIE STATE: WY DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 PALM 21A-20, 43-20, 23-21 DATE : 02/16/2011 FIELD: ALBIN WEST TIME : 16:28:14 COUNTY: BANNER STATE: NE DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 PALM EGLE 34-17 DATE : 02/16/2011 FIELD: ALBIN WEST TIME : 16:28:23 COUNTY: BANNERSTATE: NE DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX PRODUCTION TAX DIRECT OPER EXPENSE INTEREST PAID CAPITAL REPAYMENT EQUITY INVESTMENT FUTURE NET CASHFLOW CUMULATIVE CASHFLOW CUM. DISC.CASHFLOW M$ M$ M$ M$ M$ M$ M$ M$ M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 SAWYER 32-2 DATE : 02/16/2011 FIELD: WATTENBERG TIME : 16:28:37 COUNTY: WELD STATE: CO DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION GROSS GAS PRODUCTION NET OIL PRODUCTION NET GAS PRODUCTION NET OIL PRICE NET GAS PRICE NET OIL SALES NET GAS SALES TOTAL NET SALES MBBLS MMCF MBBLS MMCF $/BBL $/MCF M$ M$ M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX PRODUCTION TAX DIRECT OPER EXPENSE INTEREST PAID CAPITAL REPAYMENT EQUITY INVESTMENT FUTURE NET CASHFLOW CUMULATIVE CASHFLOW CUM. DISC.CASHFLOW M$ M$ M$ M$ M$ M$ M$ M$ M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 WENZEL 12-34 DATE : 02/16/2011 FIELD: UNNAMED TIME : 16:28:47 COUNTY: LARAMIE STATE: WY DBS : DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS : RED_JAN11 1PDP SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION GROSS GAS PRODUCTION NET OIL PRODUCTION NET GAS PRODUCTION NET OIL PRICE NET GAS PRICE NET OIL SALES NET GAS SALES TOTAL NET SALES MBBLS MMCF MBBLS MMCF $/BBL $/MCF M$ M$ M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX PRODUCTION TAX DIRECT OPER EXPENSE INTEREST PAID CAPITAL REPAYMENT EQUITY INVESTMENT FUTURE NET CASHFLOW CUMULATIVE CASHFLOW CUM. DISC.CASHFLOW M$ M$ M$ M$ M$ M$ M$ M$ M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 WILKE 23-5, 33-5, 44-5, 34-5 DATE :02/16/2011 FIELD: DILL EAST TIME :16:29:03 COUNTY: KIMBALL STATE: NE DBS :DEMO OPERATOR: RECOVERY ENERGY INCOR SETTINGS :RED_JAN11 1PDP SCENARIO :RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 State Bradbury 13-36 DATE :02/16/2011 FIELD: Peace Pipe TIME :16:29:19 COUNTY: Arapahoe STATE: CO DBS :DEMO OPERATOR: Recovery Energy, Inc. SETTINGS :RED_JAN11 1PDP SCENARIO :RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 -1.018 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RSV_CAT 1PDP DATE : 02/16/2011 CLASS 1PROVED TIME : 16:29:36 DBS : DEMO SETTINGS : RED_JAN11 SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Oliverius 42-33ST DATE :02/16/2011 FIELD: State Line TIME :16:29:39 COUNTY: STATE: DBS :DEMO OPERATOR: Recovery Energy, Inc. SETTINGS :RED_JAN11 3PUD SCENARIO :RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Oliverius 32-33 DATE :02/16/2011 FIELD: State Line TIME :16:29:51 COUNTY: STATE: DBS :DEMO OPERATOR: Recovery Energy, Inc. SETTINGS :RED_JAN11 3PUD SCENARIO :RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Lukassen 41-4 DATE : 02/16/2011 FIELD: Wilke TIME : 16:30:04 COUNTY: KIIMBALL STATE: NB DBS : DEMO OPERATOR: Recovery Energy, Inc. SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -205.987 -205.987 -213.480 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W. % P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Palm 44-20 DATE : 02/16/2011 FIELD: Albin West TIME : 16:30:16 COUNTY: Banner STATE: NB DBS : DEMO OPERATOR: Recovery Energy SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -411.701 -411.701 -409.985 12-2012 -25.894 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. -69.610 -127.254 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Palm 24-21 DATE : 02/16/2011 FIELD: Albin West TIME : 16:30:31 COUNTY: Banner STATE: NB DBS : DEMO OPERATOR: Recovery Energy SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -688.532 -688.532 -641.931 12-2012 -370.265 -365.410 12-2013 -120.493 -168.158 12-2014 -25.024 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. -87.682 INITIAL N.I., PCT. INITIAL W.I., PCT. -169.057 -204.911 -220.674 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Palm 31-20 DATE : 02/16/2011 FIELD: Albin West TIME : 16:30:52 COUNTY: Banner STATE: NB DBS : DEMO OPERATOR: Recovery Energy, Inc. SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -620.327 -620.327 -574.382 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Palm 32-20 DATE : 02/16/2011 FIELD: Albin West TIME : 16:31:05 COUNTY: Banner STATE: NB DBS : DEMO OPERATOR: Recovery Energy, Inc. SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Palm 32-21 DATE : 02/16/2011 FIELD: Albin West TIME : 16:31:16 COUNTY: Banner STATE: NB DBS : DEMO OPERATOR: Recovery Energy SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -330.294 -330.294 -325.305 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. -18.586 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Palm 42-20 DATE : 02/16/2011 FIELD: Albin West TIME : 16:31:28 COUNTY: Banner STATE: NB DBS : DEMO OPERATOR: Recovery Energy, Inc. SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Wilke 43-5 DATE : 02/16/2011 FIELD: Wilke TIME : 16:31:38 COUNTY: KIIMBALL STATE: NB DBS : DEMO OPERATOR: Recovery Energy, Inc. SETTINGS : RED_JAN11 3PUD SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -318.273 -318.273 -308.361 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 5ilke 44-5 Wilke Recov DATE : 02/16/2011 TIME : 16:31:50 DBS : DEMO SETTINGS : RED_JAN11 SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -394.275 -394.275 -374.740 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RSV_CAT 3PUD DATE : 02/16/2011 CLASS 1PROVED TIME : 16:31:55 DBS : DEMO SETTINGS : RED_JAN11 SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 -1914.165 -1914.165 -1969.233 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 CLASS 1PROVED DATE : 02/16/2011 TIME : 16:31:55 DBS : DEMO SETTINGS : RED_JAN11 SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Grand Total DATE : 02/16/2011 TIME : 16:31:55 DBS : DEMO SETTINGS : RED_JAN11 SCENARIO : RED_JAN11 RESERVES AND ECONOMICS AS OF DATE: 01/2011 END MO-YEAR GROSS OIL PRODUCTION MBBLS GROSS GAS PRODUCTION MMCF NET OIL PRODUCTION MBBLS NET GAS PRODUCTION MMCF NET OIL PRICE $/BBL NET GAS PRICE $/MCF NET OIL SALES M$ NET GAS SALES M$ TOTAL NET SALES M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL END MO-YEAR AD VALOREM TAX M$ PRODUCTION TAX M$ DIRECT OPER EXPENSE M$ INTEREST PAID M$ CAPITAL REPAYMENT M$ EQUITY INVESTMENT M$ FUTURE NET CASHFLOW M$ CUMULATIVE CASHFLOW M$ CUM. DISC. CASHFLOW M$ 12-2011 12-2012 12-2013 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 S TOT AFTER TOTAL OIL GAS P.W.% P.W., M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT% GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 ATTACHMENT B RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Table 2 Oil Reserve Reconciliation between September 30, 2010 and December 31, 2010 for Forecasted Production of Estimated SEC Reserves from Certain Properties Interests Owed by Recovery Energy Company, Inc. 30-Sep-10 Net Oil Reserves MSTB 31-Dec-10 Net Oil Reserves Lease Name MSTB Production Revisions Discoveries Acquisition MSTB Proved Developed Proved Developed Producing Cimyott 6-21 -0.097 Coggins 10-34 -0.008 -2.412 Holgerson 33A-33 -14.837 -9.125 Leo Piper 3-29 -0.234 -5.595 Lukassen 14-34 -0.978 Malm 42-34 Oliverius 41-33 -1.783 Oliverius 42-33 -18.241 Palm 21A-20, 43-20, 23-21 -22.362 -19.105 Palm 34-17(Egle) -16.215 -1.698 Sawyer 32-2 -10.181 Wenzel 12-34 -11.056 Wilke (23-5, 33-5, 44-5, 34-5) -3.109 Proved Developed Non-producing State Bradbury 13-36 -3.505 Proved Developed Subtotal: -99.103 Proved Undeveloped Oliverius 42-33ST Oliverius 32-33 Lukassen 41-4 Palm 22-21 -20.622 Palm 44-20 Palm 12-21 -12.375 Palm 14-21 Palm 24-21 Palm 31-20 Palm 32-20 Palm 32-21 Palm 34-21 -18.115 Palm 42-20 Wilke 43-5 Wilke 44-5 Palm 44-21 Palm 31-21 Proved Undeveloped Subtotal: -51.017 Total Proved: -99.103 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Table 3 Gas Reserve Reconciliation between September 30, 2010 and December 31, 2010 for Forecasted Production of Estimated SEC Reserves from Certain Properties Interests Owed by Recovery Energy Company, Inc. 30-Sep-10 Net Gas Reserves MMSCF 31-Dec-10 Net Gas Reserves Lease Name MMSCF Production Revisions Discoveries Acquisition MMSCF Proved Developed Proved Developed Producing Cimyott 6-21 -1.040 Coggins 10-34 -0.066 -0.573 Holgerson 33A-33 Leo Piper 3-29 Lukassen 14-34 Malm 42-34 Oliverius 41-33 Oliverius 42-33 Palm 21A-20, 43-20, 23-21 Palm 34-17(Egle) Sawyer 32-2 -64.900 Wenzel 12-34 Wilke (23-5, 33-5, 44-5, 34-5) Proved Developed Non-producing State Bradbury 13-36 -8.878 Proved Developed Subtotal: -74.884 Proved Undeveloped Oliverius 42-33ST Oliverius 32-33 Lukassen 41-4 Palm 22-21 Palm 44-20 Palm 12-21 Palm 14-21 Palm 24-21 Palm 31-20 Palm 32-20 Palm 32-21 Palm 34-21 Palm 42-20 Wilke 43-5 Wilke 44-5 Palm 44-21 Palm 31-21 Proved Undeveloped Subtotal: Total Proved: -74.884 RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 ATTACHMENT C RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 Table 4 Financial Reconciliation between September 30, 2010 and December 31, 2010 for Forecasted Undiscounted Cash Flow Associated from the Production from SEC Reserves from Certain Properties Interests Owed by Recovery Energy Company, Inc. Financial Reconciliation 30-Sep-10 Net Difference (Dec-Sep), M$ 31-Dec-10 Net Sales 30-Sep-10 Net Undiscounted Difference (Dec-Sep), M$ 31-Dec-10 Net Undiscounted Precentage Per Precentage Per Sales Net Sales Cashflow Ad Valorum Operating Production Capital Undiscounted Cashflow Reserve Total Lease Name M$ Reserves Price Sales M$ M$ Tax Expense Tax Expense Cash Flow M$ Classifacation Proved Proved Developed Proved Developed Producing Cimyott 6-21 69 27 -16 0 0 3% 2% Coggins 10-34 -175 5 -170 0 -17 -30 0 0 -66 0 0% 0% Holgerson 33A-33 -1,729 88 -1,641 -111 -195 -105 0 -1,040 2% 1% Pieper Leo 3-29 -160 17 -143 -11 72 0 0 -109 92 1% 0% Lukassen 14-34 -62 55 -7 0 -131 0 0 7% 3% Malm 42-34 0 0 0 23 22 0 1% Oliverius 41-33 34 73 69 0 7% 3% Oliverius 42-33 65 0 30% 14% Palm 21A-20, 43-20, 23-21 -2,992 -2,851 -55 -729 -86 0 -1,622 2% 1% Palm 34-17(Egle) -1,292 -1,169 -23 -126 -35 0 -336 9% 4% Sawyer 32-2 -225 8 -217 0 -16 -58 0 0 -84 0 0% 0% Wenzel 12-34 82 77 0 23% 11% Wilke (23-5, 33-5, 44-5, 34-5) -156 75 -81 -2 32 -2 0 -1 7% 3% Proved Developed Non-producing State Bradbury 13-36 -253 48 0 0 9% 4% Proved Developed Subtotal: - 100% 48% Proved Undeveloped Oliverius 42-33ST 3 12 3 11 16% 8% Oliverius 32-33 3 12 3 11 16% 8% Lukassen 41-4 0 2 0 3 8% 4% Palm 22-21 0 -1,428 -1,428 0 -28 -225 -43 -600 -313 0 0% 0% Palm 44-20 0 2 0 3 8% 4% Palm 12-21 0 -857 -857 0 -17 -105 -26 -600 -48 0 0% 0% Palm 14-21 0 0 0 0 0 0 0 0 0 0 0 0 0% 0% Palm 24-21 0 78 78 2 0 2 5% 2% Palm 31-20 0 2 0 4 11% 6% Palm 32-20 0 2 0 4 11% 6% Palm 32-21 0 69 69 1 0 2 4% 2% Palm 34-21 0 -1,255 -1,255 0 -24 -204 -38 -600 -214 0 0% 0% Palm 42-20 0 95 95 2 0 3 8% 4% Wilke 43-5 0 88 88 2 0 3 7% 4% Wilke 44-5 0 88 88 2 0 3 7% 4% Palm 44-21 0 0 0 0 0 0 0 0 0 0 0 0 0% 0% Palm 31-21 0 0 0 0 0 0 0 0 0 0 0 0 0% 0% Proved Undeveloped Subtotal: 7 -2,346 -2,340 -29 -528 -59 -188 100% 52% Total Proved: -775 -622 -163 -188 100% RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529
